DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 4-8, and 10 were pending and were rejected in the previous office action. Claims 1, 6-8, and 10 were amended. Claim 2 was canceled. Claims 1, 4-8, and 10 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP2018-003681 filed 1/12/2018. The certified copy has been received.


Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of the remaining claims 1, 4-8, and 10 (pgs. 6-9 of remarks filed 1/12/2022) have been fully considered but they are not persuasive. 
Applicant first argues that the claims cannot be directed to “certain methods of organizing human activity” because the claims include other features such as a controller and a vehicle monitoring unit that are both performing functions in the claims, and these features cannot be classified under “certain methods of organizing human activity.” However, the examiner respectfully disagrees. The claims are not directed specifically to any improved controller or improved vehicle monitoring unit. Simply including additional elements in a claim does not alone indicate that the claim as a whole is not directed to an abstract idea or somehow preclude the other limitations in the claim from being characterized as an abstract idea. Instead, the claims are first analyzed under Step 2A Prong One to determine whether the claim includes any limitations that recite an abstract idea. Then, if the claim does contain any limitations that recite an abstract idea, any additional elements that are not part of the abstract idea itself are further analyzed under Step 2A Prong Two (to determine whether the additional elements integrate the abstract idea into a practical application when considered as a whole) and Step 2B (to determine whether the additional elements amount to significantly more than the abstract idea). Under Step 2A Prong One, it is clear that the claims recite various steps that fall under the certain methods of organizing human activities category of abstract ideas. Like the discussion in the previous office action, claims 1 and 10 recite processes which revolve around providing a privilege and rewards points to a customer of a pickup/delivery of a package using evaluation results based on evaluation items relating to the customer and a vehicle. The claimed functions, under the broadest reasonable interpretation, amount to commercial interactions between an entity and a customer for evaluating information on a pickup/delivery of a package and rewarding points to a user. MPEP 2106.04(a)(2)(II) specifies that claims that recite limitations that amount to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) fall under “certain methods of organizing human activity.” Therefore, the limitations of claims 1 and 10 still fall under the “certain methods or organizing human activities” category of judicial exceptions (i.e. abstract ideas). Note: Applicant does not specifically argue that the claims do not recite limitations that fall under the “mental processes” category, but this is nonetheless maintained by the examiner as seen in the updated § 101 rejection below. 
Applicant further argues that even if the claims are found to recite an abstract idea under Step 2A Prong One, the abstract idea is integrated into a practical application and the currently recited claims are clearly directed to the “practical application” of improving the efficiency of pick-up/delivery work (pgs. 8-9 of remarks). However, improving the efficiency of pick-up/delivery work is at best a benefit to the performance of the abstract idea itself, and does not amount to an improvement in the functioning of a computer, or an improvement to other technology or technical field, and therefore is not sufficient to integrate the abstract idea into a practical application. The claims do not contain elements nor does applicant identify any particular elements that fall under any of the considerations described in MPEP 2106.04(d)(I) that would be sufficient to integrate the abstract idea into a practical application. 
Therefore, the § 101 rejection of claims 1, 4-8, and 10 is maintained and updated below. 

35 USC § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 4-8, and 10 (pgs. 10-12 of remarks filed 1/12/2022) have been fully considered but they are not persuasive. 
Applicant argues that the cited references “fail to disclose or render obvious (1) receiving and storing evaluation results for evaluation items evaluating a quality of a user who requested pick-up or delivery of the package; (2) rewarding points to the user based on the evaluation results which are determined based on compliance by the user with the evaluation items; and (3) providing information of the privilege being based on the rewarded points based on the evaluation results which are determined based on compliance by the user with the evaluation items.” However, the examiner respectfully disagrees. 
Regarding point “(1)”: As already described in the previous office action, Agasti teaches an evaluation setting unit configured to receive evaluation results for evaluation items from a terminal of a pick-up and delivery agent (Agasti: ¶ 0057) who picked up a package provided inside a vehicle cabin of a vehicle or delivered the package inside the vehicle cabin of the vehicle (Agasti: ¶ 0055-0058). Ducrou is further relied upon for teaching, in a similar system for curbside pickup with an attendant who delivers packages to a customer’s vehicle, storing validation data (Ducrou: Fig. 4, see validation data 226 stored in data store 416 of memory 412, as described in Col. 19: 65 – Col. 20: 6) that is generated/provided by the attendant upon verification of the customer and vehicle (Ducrou: Col. 27: 51 – Col. 28: 66; Col. 29: 43-58; Col. 36: 42-48). Therefore, applicant’s only amendment with respect to this particular limitation in the claims focuses on specifying that the evaluation items are evaluating a quality of the user, which is a broad term that could include a number of interpretations – under one interpretation, this could amount to verifying an identity of the user and/or the user’s vehicle. Therefore, because Agasti teaches various “evaluation items” could include verifying the identity of the customer prior to loading the items in the customer's vehicle, such as by confirm that the vehicle matches the description of the vehicle via their computing devices, verifying whether the swiped card matches the card used to purchase the items, requiring that the customer provide a picture identification card such as a driver's license, verifying that the name on the identification card matches the name on the ordered items and that the picture on the identification card matches the customer (Agasti: ¶ 0057) – Agasti still reads on evaluation items that evaluate a quality of the user. 
Regarding point “(2)”: While applicant has amended claims 1 and 10 to specify that the rewards points are provided based on user compliance with the evaluation items, the claims do not actually specify what any of these particular “evaluation items” or “evaluation results” that are used to rewards points to the user are. Instead, in one example, they can read on the presence of the vehicle at the pickup location and/or whether the identity of the user and vehicle matches previously received/registered information associated with the order for the item. While the independent claims later describes “a first evaluation result” - there is no requirement that this first evaluation result is even an evaluation result that caused points to be rewarded to the user and is fragmented from the rest of the claim. Agasti teaches the various evaluation items used to verify the identity (i.e. evaluate a quality of the user) and complete the order delivery to the user’s vehicle, as discussed above (see Agasti: ¶ 0057). Agasti further specifies that based upon the use of these “evaluation items” to complete delivery of the order as per ¶ 0057, the user may be rewarded points earned as a result of the purchase (Agasti: ¶ 0058; also see ¶ 0051). Therefore, since these rewards points are earned as a result of the completion of the delivery of the items to the user’s vehicle based on evaluation items for verifying the identity of the user/the user’s vehicle, the examiner argues that even as amended, Agasti teaches rewards points being provided based on user compliance with the evaluation items. 
Regarding point “(3)”: Similar to above, Agasti teaches that the identity of the user/vehicle is checked and verified in order to complete delivery of the order to the user’s vehicle that is picking up the order (Agasti: ¶ 0057). The rewards points are subsequently provided to the user upon completion of the order, i.e. a positive evaluation result for the evaluation items wherein the user’s verification is in compliance with the previously known identity/vehicle information of the user (Agasti: ¶0057-0058; also see ¶ 0051 as per above). Therefore, the examiner argues that these portions of Agasti still read on providing information of the privilege being based on the rewarded points based on the evaluation results which are determined based on compliance by the user with the evaluation items. 
For the reasons discussed above, the § 103 rejections of claims 1, 4-8, and 10 are maintained and are updated below. 









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 2A Prong One: 
Claims 1 and 10 recite limitations for receiving and storing evaluation results for evaluation items from a pick-up and delivery agent who picked up a package provided inside a vehicle cabin of a vehicle or delivered the package inside the vehicle cabin of the vehicle, the evaluation items evaluating a quality of a user who requested pick-up or delivery of the package; reward points to the user based on the evaluation results which are determined based on compliance by the user with the evaluation items; providing information of a privilege to be given to a user who requested pick-up or delivery of the package, the information of the privilege being based on the rewarded points based on the evaluation results which are determined based on compliance by the user with the evaluation items; acquiring information of a situation in a vicinity of the vehicle or a loading situation inside the vehicle; setting a first evaluation result for a situation evaluation item corresponding to the situation in the vicinity of the vehicle or the loading situation inside the vehicle; and wherein the privilege to be given to the user includes any one of (i) a discount of a delivery charge of the package, (ii) delivery with priority over other users, and (iii) a gift; wherein the situation in the vicinity of the vehicle includes at least one of a situation as to whether an obstacle is in the vicinity of the vehicle and a situation as to whether opening or closing of a door is possible, and wherein the loading situation inside the vehicle includes at least one of a situation as to whether a package other than the package to be picked up or delivered is loaded inside the vehicle and a situation as to whether there is a loading space for housing the package to be picked up or delivered. These limitations of independent claims 1 and 10 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
Claims 1 and 10 recite processes which revolve around providing a privilege and rewards points to a customer of a pickup/delivery of a package using evaluation results based on evaluation items relating to the customer and a vehicle. The claimed functions, under the broadest reasonable interpretation, amount to commercial interactions between an entity and a customer for evaluating information on a pickup/delivery of a package and rewarding points to a user. MPEP 2106.04(a)(2)(II) specifies that claims that recite limitations that amount to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) fall under “certain methods of organizing human activity.” Therefore, the limitations of claims 1 and 10 fall under the “certain methods or organizing human activities” category of judicial exceptions (i.e. abstract ideas). All of the processes described above, but for the recitation of generic computer components, are also processes that "can be performed in the human mind, or by a human using a pen and paper" and amount to observations, evaluations, judgments, and opinions. For example, a person may be capable of mentally observing information on evaluation items relating to a customer and a vehicle (observation), determining evaluation results (evaluations, judgements, or opinions) and providing rewards points and a privilege to a user based on the evaluation results (evaluations, judgements, opinions). MPEP 2106.04(a)(2)(III) specifies that claim that “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)” and “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Therefore, as the processes above described by the representative independent claims 1 and 10 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims also fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas).
While the limitations of claims 1 and 10 fall under multiple abstract idea groupings as discussed above, the examiner considers the limitations together as a single abstract idea for the purposes of the Step 2A Prong Two and Step 2B analysis below, as instructed by MPEP 2106.04(II)(B).
Step 2A Prong Two:
The additional elements in claims 1 and 10 do not integrate the judicial exception (i.e. abstract idea) into a practical application because they amount to mere instructions to apply the abstract idea (providing a privilege and rewards points to a customer based on evaluation results associated with evaluation items relating to a quality of a user and the compliance by the user with the evaluation items) on a generic computer (i.e. an information processing system, pick-up and delivery management server with a controller comprising “an evaluation setting unit,” “a user evaluation unit,” “a privilege providing unit,” “a vehicle monitoring unit,” and “a terminal of the user” of claim 1; and “a computer” and “a terminal of the user” as in claim 10) wherein these generic computer elements and the “terminal of the pick-up and delivery agent” are used as tools to generally link the performance of the abstract idea to a particular technological environment. The claims do not improve upon any technology or any of the recited elements, improve the functionality of a computer, or apply the abstract idea in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” See MPEP 2106.05(f). Additionally, the limitations for transmitting information to a terminal and providing privilege information on the terminal merely applies the abstract idea step of “providing” on a generic computer (i.e. “a terminal”) and at best links the performance of the abstract idea to a particular technological environment, but does not change that the claim includes processes directed to an abstract idea, and does not integrate the abstract idea into a practical application. Receiving transmitted information and providing it on a terminal clearly amounts to nothing more than the use of generic user terminal in its ordinary capacity, as any off-the-shelf computer has long been capable of such basic tasks as providing information to a user and receiving transmitted information. See MPEP 2106.05(f), showing “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV (cellular telephone); TLI Communications LLC v. AV Auto, LLC (computer server and telephone unit).” Therefore, claims 1 and 10 considered as a whole do not integrate the abstract idea into a practical application and are directed to the abstract idea. 
Step 2B: 
Claims 1 and 10 do not recite anything that amounts to significantly more than the recited abstract idea. As mentioned above, the claims merely recite instructions to apply the abstract idea using a generically recited computer/computer components i.e. an information processing system, pick-up and delivery management server with a controller comprising a “evaluation setting unit,” “a privilege providing unit”, and “user evaluation unit,” “a vehicle monitoring unit”, and “a terminal of the user”; and “a computer” and “a terminal of the user” as in claim 10) wherein these generic computer elements and the “terminal of the pick-up and delivery agent” are only used as tools to generally link the performance of the abstract idea to a particular technological environment, or amount to the use of generic computers (e.g. a terminal of the user, and a terminal of the pick-up and delivery agent) in their ordinary capacity to perform generic computer activities such receiving, transmitting, or storing data. Whether the additional elements are considered alone or in an ordered combination does not change the analysis above and does not add anything significant to the claims. 
Dependent Claims:
Dependent claims 4-8 recite further functions which describe the abstract idea recited in independent claim 1, such as setting evaluation results using evaluation items (claim 4), further describing the evaluation items (claims 5-6), and prompting changes to the pick-up/delivery (claims 7-8), but do not change that the claims considered as a whole still fall under the abstract idea (providing rewards points and a privilege to a customer based on evaluation results associated with evaluation items relating to a quality of a user and the compliance by the user with the evaluation items). Dependent claims 4-8 do not add anything that integrates the judicial exception into a practical application, and the additional elements (whether considered alone or in an ordered combination) do not add anything that amounts to significantly more than the recited abstract idea. 
Therefore, claims 1, 4-8, and 10 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140379529 A1 to Agasti et al. (Agasti) in view of US 10482421 B1 to Ducrou et al. (Ducrou), and further in view of US 10373226 B1 to Russell et al. (Russell). 

Claim 1: Agasti teaches: 
An information processing system (Agasti: ¶ 0021 computing device 70) comprising: 
a pick-up and delivery management server (Agasti: ¶ 0021 computing device 70), 
the pick-up and delivery management server including a controller (Agasti: ¶ 0021 processor 71), 
wherein the controller (Agasti: ¶ 0021 processor 71) includes: 
an evaluation setting unit configured to receive […] evaluation results for evaluation items from a terminal of a pick-up and delivery agent (Agasti: ¶ 0057 “the MPU associates confirm that the vehicle 66 matches the description of the vehicle provided by the MPU system 58 via their computing devices 70”) who picked up a package provided inside a vehicle cabin of a vehicle or delivered the package inside the vehicle cabin of the vehicle (Agasti: ¶ 0055-0058 showing the MPU associates are “delivery agents” who deliver and load the curbside pickup items into the customer’s vehicle), 
the evaluation items evaluating a quality of a user who requested pick-up or delivery of the package (Agasti: ¶ 0057, as above, showing the MPU associates verify the identity of the customer who requested the curbside pickup, by confirming that the vehicle matches the description of the vehicle provided by the MPU system, confirming that a payment card matches the card used to purchase the items, and/or confirming that a picture identification/driver’s license provided by the customer matches the name on the ordered items and the picture matches the customer, etc.); 
a user evaluation unit configured to reward points to the user based on the evaluation results which are determined based on compliance by the user with the evaluation items (Agasti: ¶ 0058, ¶ 0051 showing rewarding points to the user based upon completion of the delivery of the items to the user’s vehicle, which as per ¶ 0057 requires the verification of the identity of the user/the user’s vehicle, i.e. at least a compliance of the user with the evaluation items); 
a privilege providing unit configured to provide, on a terminal of the user, information of a privilege to be given to the user who has requested the pick-up or delivery of the package by transmitting the information of the privilege to the terminal of the user, the information of the privilege being based on the rewarded points based on the evaluation results which are determined based on compliance by the user with the evaluation items (Agasti: ¶ 0057 showing user verifies identity to complete the loading of items into the vehicle and also verifying vehicle matches the vehicle description, i.e. compliance by the user with the evaluation items; ¶ 0058 “In response to determining that delivery has been completed, the MPU system 58 at 550 may finalize the purchase and notify the customer that the purchase is complete…the MPU system 58 may send the curbside pickup application 24 of the customer a notification confirming completion of the order. Such notification may include additional information regarding the order such as reward points earned as a result of the purchased items 53 as well as applicable warranty information, rebates, and/or offers for related items”); 
wherein the privilege to be given to the user includes any one of (i) a discount of a delivery charge of the package, (ii) delivery with priority over other users, and (iii) a gift (Agasti: ¶ 0058 “Such notification may include additional information regarding the order such as reward points earned as a result of the purchased items 53 as well as applicable warranty information, rebates, and/or offers for related items”)

With respect to the limitations: 
a vehicle monitoring unit configured to acquire information of a situation in a vicinity of the vehicle or a loading situation inside the vehicle, 
wherein when detection is made that the vehicle is stopped at a pick-up or delivery place designated by the user, the evaluation setting unit is configured to set a first evaluation result for a situation evaluation item corresponding to the situation in the vicinity of the vehicle or the loading situation inside the vehicle acquired by the vehicle monitoring unit among the evaluation items, and
Agasti teaches monitoring the location of a customer user in order to determine when the customer has arrived at a curbside pickup location (Agasti: ¶ 0045-0046, ¶ 0048-0049), i.e. situation evaluation item, which is clearly indicative of monitoring the situation of the customer’s vehicle and determining when the customer’s vehicle has arrived and situation related to the vehicle or loading situation. Agasti also teaches the MPU associate verifying that the customer’s vehicle matches the stored vehicle information with the order as cited above (Agasti: ¶ 0057). However, to the extent that Agasti does not explicitly mention that the vehicle itself is being monitored, Ducrou teaches monitoring a vehicle presence to acquire information of a situation in a vicinity of a vehicle (Ducrou: Col. 35: 1-20 showing detecting the approach of entry of the vehicle based on image data, license plate recognition, or RFID tag, etc.; also Col. 27: 5-10 showing image data of vehicles as they enter the parking area and Col. 7: 47-51 showing parking space of the vehicle determined based on data from sensors at the facility) and when detection is made that the vehicle is stopped at a pick-up or delivery place designated by the user (Ducrou: Col. 35: 50-57 and Col. 7: 47-51 showing parking space of the vehicle within the parking area determined based on data from sensors at the facility such as license plate images), setting a first evaluation result for a situation evaluation item corresponding to the situation (Ducrou: see at least Col. 36: 16-41 showing using the license plate information from the image data, the system determines user identifiers that are partial match for the license plate information, i.e. setting first evaluation result, and the orders are all dispatched to the vehicle by multiple attendants; alternatively, also see Col. 35: 21-42 showing the system determines, i.e. sets, the time of entry based on the timestamp associated with the image of the vehicle in the parking area 104 which under the broadest reasonable interpretation also reads on setting the evaluation result corresponding to the situation in the vicinity of the vehicle). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the detection and recognition of a customer’s vehicle for determining which customer identifier and order is to be delivered to the vehicle in the parking of Ducrou in the vehicle delivery system of Agasti with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Traditional methods of delivering the ordered items may not provide the value, convenience, or experience that users desire” (Ducrou: Col. 1: 9-12) and such that “the user experience is seamless and expeditious” (Ducrou: Col. 4: 62-63) and “to reduce user 128 wait times” (Ducrou: Col. 36: 40-41). 

With respect to the limitation: 
an evaluation setting unit configured to (…) store evaluation results
Agasti, as seen above, teaches the evaluation setting unit which receives (from a terminal of a pick-up/delivery agent) evaluation results on evaluation items evaluating a user (Agasti: ¶ 0057). As such, the only difference between Agasti and the claimed limitation is that Agasti lacks an explicit step of these received evaluation results being stored. However, Ducrou teaches, in a similar system for curbside pickup with an attendant who delivers packages to a customer’s vehicle, storing validation data (Ducrou: Fig. 4, see validation data 226 stored in data store 416 of memory 412, as described in Col. 19: 65 – Col. 20: 6) that is generated/provided by the attendant upon verification of the customer and vehicle (Ducrou: Col. 27: 51 – Col. 28: 66; Col. 29: 43-58; Col. 36: 42-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to include storage of the received evaluation results as taught by Ducrou in the vehicle delivery system of Agasti/Ducrou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitations: 
wherein the situation in the vicinity of the vehicle includes at least one of a situation as to whether an obstacle is in the vicinity of the vehicle and a situation as to whether opening or closing of a door is possible, 
and wherein the loading situation inside the vehicle includes at least one of a situation as to whether a package other than the package to be picked up or delivered is loaded inside the vehicle and a situation as to whether there is a loading space for housing the package to be picked up or delivered
Agasti teaches a system for evaluating a vehicle to initiate a delivery of an item to a customer’s vehicle at a curbside pickup location such as a parking lot (Agasti: ¶ 0045-0046, ¶ 0048-0049) and Ducrou teaches setting a first evaluation result for a situation evaluation item corresponding to the situation in the vicinity of the vehicle or the loading situation inside the vehicle acquired by the vehicle monitoring unit among the evaluation items (Ducrou: Col. 35: 1-20 showing detecting the approach of entry of the vehicle based on image data, license plate recognition, or RFID tag, etc.; also Col. 27: 5-10 showing image data of vehicles as they enter the parking area and Col. 7: 47-51 showing parking space of the vehicle determined based on data from sensors at the facility; and see at least Col. 36: 16-41 showing using the license plate information from the image data, the system determines user identifiers that are partial match for the license plate information, i.e. setting first evaluation result, and the orders are all dispatched to the vehicle by multiple attendants; alternatively, also see Col. 35: 21-42 showing the system determines, i.e. sets, the time of entry based on the timestamp associated with the image of the vehicle in the parking area 104 which under the broadest reasonable interpretation also reads on setting the evaluation result corresponding to the situation in the vicinity of the vehicle) – but Agasti/Ducrou do not explicitly teach that the evaluation result for causing delivery to be made to the particular vehicle includes a result as to whether opening or closing of a door is possible, or whether there is loading space. However, Russell teaches that evaluation results as part of the completion of delivery include a situation in the vicinity of the vehicle including a situation as to whether opening or closing of a door is possible (Russell: Col. 30: 34-53 access is provided) and whether there is a loading space for housing the package to be picked up or delivered (Russell: Col. 30: 34-53 package is placed in trunk) – wherein the completion of the delivery is then confirmed (Russell: Col. 30: 54-59 “a departure message is displayed at the parking location of the arrived vehicle. The departure message may confirm that the items have been deposited at the arrived vehicle, and may further thank the occupant of the vehicle for ordering the items, or offer one or more digital coupons or other redemption opportunities for the occupant”). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included automatically confirming access to the vehicle (i.e. opening of a door is possible) and confirming delivery to a loading space (i.e. there is a loading space for the item) based on the loading spaces in the vehicle in order to complete delivery of an item to a vehicle of Russell in the vehicle delivery system of Agasti/Ducrou with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Improving the efficiency of parking facility operations may increase the quality of a customer's experience while further improving the efficiency with which the land associated with a retail establishment is utilized” (Russell: Col. 5: 35-40) and in order to address the issue that “(Russell: Col. 5: 41-42). 

Claim Interpretation Note: claim 1 as recited requires the evaluation setting unit “to set a first evaluation result for a situation evaluation item corresponding to the situation in the vicinity of the vehicle or the loading situation inside the vehicle”, therefore only one of any of the situations described in the limitation “wherein the situation in the vicinity of the vehicle includes at least one of a situation as to whether an obstacle is in the vicinity of the vehicle and a situation as to whether opening or closing of a door is possible, and wherein the loading situation inside the vehicle includes at least one of a situation as to whether a package other than the package to be picked up or delivered is loaded inside the vehicle and a situation as to whether there is a loading space for housing the package to be picked up or delivered” is required to actually be set as an evaluation result. 

Claim 4: Agasti/Ducrou/Russell teach claim 1. With respect to the following limitation Agasti does not explicitly teach, however Ducrou teaches: 
wherein when a second evaluation result for the situation evaluation item included in the evaluation results for the evaluation items received from the terminal of the pick-up and delivery agent who has picked up or delivered the package is less than the first evaluation result (Ducrou: Col. 36: 42-57 showing the attendant asks for the person’s name and acquires image data to be compared against the dispatch data to confirm the person’s identity and generate validation data, which by virtue of confirming the person’s identity is necessarily less than the plurality of possible matches previously identified for the user based on the image data of the vehicle as seen previously in Col. 36: 16-41), the evaluation setting unit is configured to re-evaluate the situation evaluation item based on the first evaluation result and the second evaluation result for the situation evaluation item (Ducrou: Col. 36: 50-57 and Col. 36: 64 – Col. 37: 4 showing the face of the user is associated with the user identifier and the system stores an association between the user identifier and the vehicle identification data as association data, based on the verification of the user’s identity)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the confirmation of the user’s (customer’s) identity to generate validation and association data for the particular user of Ducrou in the vehicle delivery system of Agasti/Ducrou/Russell with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Traditional methods of delivering the ordered items may not provide the value, convenience, or experience that users desire” (Ducrou: Col. 1: 9-12) and such that “the user experience is seamless and expeditious” (Ducrou: Col. 4: 62-63) and “to reduce user 128 wait times” (Ducrou: Col. 36: 40-41). 

Claim 5: Agasti/Ducrou/Russell teach claim 1. Agasti, as modified above, further teaches: 
wherein the situation evaluation item includes at least one of (i) accessibility of the pick-up or delivery place designated by the user, (ii) presence or absence of a change request of pick-up or delivery date and time or the pick-up or delivery place designated by the user, and (iii) package housability inside the vehicle (Agasti: ¶ 0060 showing “one or more items 53 may not fit in the customer's vehicle 66 due to the customer underestimating the size of a large item 53 (e.g., a 70″ television) or the overall size of the ordered items 53. The customer may, therefore, need to return with a larger vehicle 66 or pickup the items 53 across multiple trips. In such situations, the curbside pickup application 24 and/or a computing device 60 of a MPU associate may permit a partial delivery and mark remaining items 53 for another pickup”)
Note: The examiner also draws attention to the citations to Ducrou in claim 1 (Col. 35: 50-57 and Col. 7: 47-51) showing determining the parking space in which the user has parked the vehicle within the parking area in order to dispatch the attendant to the vehicle parking space, which demonstrates accessibility of the pickup or delivery place designated by the user. 

Claim 6: Agasti/Ducrou/Russell teach claim 1. With respect to the following limitation, to the extent that Agasti does not explicitly teach the following, Ducrou teaches: 
wherein the evaluation items include at least one (i) presence or absence of a vehicle on a pick-up or delivery date and time and at the pick-up or delivery place designated by the user (Ducrou: Col. 10: 60 – Col. 11: 28 showing confirming presence of the vehicle and user at the facility location during the pickup timeslot; Figs. 5-6 and Col. 24: 5 - Col. 25: 46 showing user chooses timeslot, which as per Col. 9: 6-17 pickup time slot includes date and time), and (ii) presence or absence of a change request of the pick-up or delivery date and time or the pick-up or delivery place designated by the user 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the ability of a user to choose their timeslot and confirming the presence of the user arriving during their timeslot of Ducrou in the vehicle delivery system of Agasti/Ducrou/Russell with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “Traditional methods of delivering the ordered items may not provide the value, convenience, or experience that users desire” (Ducrou: Col. 1: 9-12) and such that “the user experience is seamless and expeditious” (Ducrou: Col. 4: 62-63) and “to reduce user 128 wait times” (Ducrou: Col. 36: 40-41).

Claim 7: Agasti/Ducrou/Russell teach claim 1. With respect to the following limitation, Agasti does not explicitly teach, however Ducrou teaches: 
wherein the controller includes a pick-up and delivery management unit configured to transmit a notification for prompting to change a pick-up and delivery plan to the terminal of the pick-up and delivery agent who picks up or delivers the package when the vehicle is not present on a pick-up or delivery date and time and at the pick-up or delivery place designated by the user (Ducrou: Fig. 10 and Col. 28: 65 – Col. 30: 64 showing attendant interface displaying dispatch data from the inventory management system before the customer arrives and including options for prompting the attendant to modify various information associated with the user or in Col. 30: 65 – Col. 31: 12 showing input 1010(3) allows the attendant to add items to the order; see Col. 7: 34-38 showing the dispatch data is provided to the attendant device through inventory management system 116 executed on one or more servers as per Col. 8: 44-52) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of the attendant dispatch data interface of Ducrou in the vehicle delivery system of Agasti/Ducrou/Russell with a reasonable expectation of success of arriving at the claimed invention, with the same motivation described in claim 1 above. 

Claim 10: See the rejection of claim 1 above which recites analogous limitations. Agasti further teaches an information processing method (Agasti: ¶ 0005, ¶ 0014-0015).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140379529 A1 to Agasti et al. (Agasti) in view of US 10482421 B1 to Ducrou et al. (Ducrou), further in view of US 10373226 B1 to Russell et al. (Russell), and even further in view of US 20030061109 A1 to Banerjee et al. (Banerjee). 

Claim 8: Agasti/Ducrou/Russell teach claim 7. With respect to the limitation: 
wherein the pick-up and delivery management unit is configured to transmit a notification for prompting the vehicle to move to the pick-up or delivery place to the terminal of the user when the vehicle is not present at the pick-up or delivery place a predetermined time before the pick-up or delivery date and time
While Agasti teaches sending a notification to a customer’s device when their orders are ready for curbside pickup and delivery to their vehicle (Agasti: ¶ 0053; also ¶ 0041), and Ducrou teaches that a customer selected timeslot for order pickup (Ducrou: Figs. 5-6 and Col. 24: 5 - Col. 25: 46 showing user chooses timeslot, which as per Col. 9: 6-17 pickup time slot includes date and time), Agasti/Ducrou/Russell do not explicitly teach transmitting a notification to the customer’s device a predetermined time before the pickup time for prompting the customer to drive to the pick-up or delivery place. However, Banerjee teaches sending a notification to a customer prompting the customer begin traveling to the pickup location for an order a predetermined time before the pickup time (Banerjee: ¶ 0010, ¶ 0040-0043, ¶ 0063; also see Figs. 5-6). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing the customer with alerts giving the customer an indication of when the customer should begin traveling from the customer's current location to a location where the order is to be completed of Banerjee in the vehicle delivery system of Agasti/Ducrou/Russell with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “known systems…do not provide a mechanism for providing fine granularity alerts to customers based on the current status of the customer's order and the current location of the customer…the known systems do not provide the customer with alerts giving the customer an indication of when the customer should begin traveling from the customer's current location to a location where the order is to be completed” (Banerjee: ¶ 0007), and with the motivation that “it would be beneficial to have apparatus and methods for providing fine granularity alerts to customers to thereby provide them with an indication as to when they should begin traveling to a location where the order is to be completed” (Banerjee: ¶ 0008). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628